 Exhibit 10.1

 

 

INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT

 

BETWEEN

 

HARVEST CAPITAL CREDIT CORPORATION

 

AND

 

HCAP ADVISORS LLC

 

AGREEMENT, dated as of April 29, 2013 between Harvest Capital Credit
Corporation, a Delaware corporation (the “Corporation”), and HCAP Advisors LLC
(the “Adviser”), a Delaware limited liability company.

 

WHEREAS, the Adviser has agreed to furnish investment advisory services to the
Corporation, which intends to elect to operate as a business development company
under the Investment Company Act of 1940, as amended (the “1940 Act”); and

 

WHEREAS, this Agreement has been approved in accordance with the provisions of
the 1940 Act, and the Adviser is willing to furnish such services upon the terms
and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, it is agreed by and between the parties hereto as follows:

 

1. In General. The Adviser agrees, all as more fully set forth herein, to act as
investment adviser to the Corporation with respect to the investment of the
Corporation’s assets and to supervise and arrange for the day-to-day operations
of the Corporation and the purchase of assets for and the sale of assets held in
the investment portfolio of the Corporation.

 

2. Duties and Obligations of the Adviser with Respect to Investment of Assets of
the Corporation.

 

(a) Subject to the succeeding provisions of this paragraph and subject to the
direction and control of the Corporation’s board of directors (the “Board of
Directors”), the Adviser shall act as the investment adviser to the Company and
to manage the investment and reinvestment of the assets of the Company.  Without
limiting the generality of the foregoing, the Adviser shall, during the term and
subject to the provisions of this Agreement, (i) determine the composition of
the portfolio of the Corporation, the nature and timing of the changes therein
and the manner of implementing such changes; (ii) identify, evaluate and
negotiate the structure of the investments made by the Corporation; (iii)
execute, close, service and monitor the investments that the Corporation makes;
(iv) determine the securities and other assets that the Corporation will
purchase, retain or sell; (v) perform due diligence on prospective portfolio
companies; and (vi) provide the Corporation with such other investment advisory,
research and related services as the Corporation may, from time to time,
reasonably require for the investment of its funds. Nothing contained herein
shall be construed to restrict the Corporation’s right to hire its own employees
or to contract for administrative services to be performed by third parties,
including but not limited to, the calculation of the net asset value of the
Corporation’s shares. In the event that the Corporation determines to obtain
debt financing, the Adviser shall arrange for such financing on the
Corporation’s behalf, subject to the oversight and approval of the Corporation’s
Board of Directors.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b) In the performance of its duties under this Agreement, the Adviser shall at
all times use all reasonable efforts to conform to, and act in accordance with,
any requirements imposed by (i) the provisions of the 1940 Act, and of any rules
or regulations in force thereunder, subject to the terms of any exemptive order
applicable to the Corporation; (ii) any other applicable provision of law;
(iii) the provisions of the Amended and Restated Certificate of Incorporation
and the Bylaws of the Corporation, as such documents are amended from time to
time; (iv) the investment objectives, policies and restrictions applicable to
the Corporation as set forth in the Corporation’s Registration Statement on Form
N-2, initially filed on December 26, 2012 (the “Registration Statement”), and as
set forth in the reports and/or registration statements that the Corporation
files with the Securities and Exchange Commission (the “SEC”) from time to time;
and (v) any policies and determinations of the Board of Directors of the
Corporation and provided in writing to the Adviser.

 

(c) The Adviser will seek to provide qualified personnel to fulfill its duties
hereunder and will bear all costs and expenses incurred in connection with its
investment advisory duties hereunder, including the compensation and routine
overhead expenses of such personnel. The Corporation shall be responsible for
the payment of all of the Corporation’s other expenses, including payment of the
fees payable to the Adviser under Section 6 hereof; organizational and offering
expenses; expenses incurred in valuing the Corporation’s assets and computing
its net asset value per share (including the cost and expenses of any
independent valuation firm); expenses incurred by the Adviser or payable to
third parties, including agents, consultants or other advisers, in monitoring
financial and legal affairs for the Corporation and in monitoring the
Corporation’s investments and performing due diligence on the Corporation’s
prospective portfolio companies or otherwise related to, or associated with,
evaluating and making investments; interest payable on debt, if any, incurred to
finance the Corporation’s investments and expenses related to unsuccessful
portfolio acquisition efforts; offerings of the Corporation’s common stock and
other securities; investment advisory and management fees payable under this
Agreement; administration fees; transfer agent and custody fees and expenses;
federal and state registration fees; all costs of registration and listing the
Corporation’s shares on any securities exchange; federal, state and local taxes;
independent directors’ fees and expenses; costs of preparing and filing reports
or other documents required by the SEC or other regulators; costs of any
reports, proxy statements or other notices to stockholders, including printing
costs; the Corporation’s fidelity bond, directors and officers/errors and
omissions liability insurance, and any other insurance premiums; direct costs
and expenses of administration and operation, including printing, mailing, long
distance telephone, copying, secretarial and other staff, independent auditors
and outside legal costs; and all other non-investment advisory expenses incurred
by the Corporation or the Adviser in connection with the administering the
Corporation’s business.

  

(d) The Adviser shall give the Corporation the benefit of its professional
judgment and effort in rendering services hereunder, but neither the Adviser nor
any of its officers, directors, employees, agents or controlling persons shall
be liable for any act or omission or for any loss sustained by the Corporation
in connection with the matters to which this Agreement relates, provided, that
the foregoing exculpation shall not apply to a loss resulting from willful
misfeasance, bad faith or gross negligence in the performance of its duties, or
by reason of its reckless disregard of its obligations and duties under this
Agreement; provided further, however, that the foregoing shall not constitute a
waiver of any rights which the Corporation may have which may not be waived
under applicable law.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(e) The Adviser is authorized to place orders with any broker or dealer in
connection with the performance of its duties under this Agreement. Subject to
the other provisions of this paragraph, in placing orders with brokers and
dealers, the Adviser will attempt to obtain the best price and the most
favorable execution of its orders. In placing orders, the Adviser will consider
the experience and skill of the firm’s securities traders as well as the firm’s
financial responsibility and administrative efficiency. Consistent with this
obligation, the Adviser may select brokers on the basis of the research,
statistical and pricing services they provide to the Corporation and other
clients of the Adviser. Information and research received from such brokers will
be in addition to, and not in lieu of, the services required to be performed by
the Adviser hereunder. A commission paid to such brokers may be higher than that
which another qualified broker would have charged for effecting the same
transaction, provided that the Adviser determines in good faith that such
commission is reasonable in terms either of the transaction or the overall
responsibility of the Adviser to the Corporation and its other clients and that
the total commissions paid by the Corporation will be reasonable in relation to
the benefits to the Corporation over the long term, subject to review by the
Board of Directors of the Corporation from time to time with respect to the
extent and continuation of such practice to determine whether the Corporation
benefits, directly or indirectly, from such practice.

 

3. Services Not Exclusive. Nothing in this Agreement shall prevent the Adviser
or any officer, employee or other affiliate thereof from acting as investment
adviser for any other person, firm or corporation, or from engaging in any other
lawful activity, and shall not in any way limit or restrict the Adviser or any
of its officers, employees or agents from buying, selling or trading any
securities for its or their own accounts or for the accounts of others for whom
it or they may be acting; provided, however, that the Adviser will not
undertake, and will cause its employees not to undertake, activities which, in
its reasonable judgment, will adversely affect the performance of the Adviser’s
obligations under this Agreement.

 

4. Covenants of the Adviser. The Adviser covenants that it will maintain its
registration as an investment adviser under the Advisers Act. The Adviser agrees
that its activities will at all times be in compliance in all material respects
with all applicable federal and state laws governing its operations and
investments.

 

5. Books and Records. Subject to review by and the overall control of the Board
of Directors of the Corporation, the Adviser shall keep and preserve for the
period required by the 1940 Act any books and records relevant to the provision
of its investment advisory services to the Corporation and shall specifically
maintain all books and records with respect to the Corporation’s portfolio
transactions and shall render to the Corporation’s Board of Directors such
periodic and special reports as the Board of Directors may reasonably request.
The Adviser agrees that all records that it maintains for the Corporation are
the property of the Corporation and shall surrender promptly to the Corporation
any such records upon the Corporation’s request, provided that the Adviser may
retain a copy of such records.

 

 

 
 

--------------------------------------------------------------------------------

 

 

6. Compensation of the Adviser. The Adviser, for its services to the
Corporation, will be entitled to receive a management fee (the “Base Management
Fee”) and an incentive fee (“Incentive Fee”) from the Corporation.

 

(a) The Base Management Fee will be calculated at an annual rate of (i) 2.00% of
the Corporation’s gross assets, which includes assets purchased with borrowed
funds or other forms of leverage and excluding cash and cash equivalents, up to
and including $350 million, (ii) 1.75% of the Corporation’s gross assets in
excess of $350 million and up to and including $1 billion, and (iii) 1.50% of
the Corporation’s gross assets in excess of $1 billion. For purposes of this
Agreement, the term “cash and cash equivalents” will have the meaning ascribed
to it from time to time in the notes to the financial statements that the
Corporation files with the SEC. The Base Management Fee is payable quarterly in
arrears on a calendar quarter basis. For the period from the date of
commencement of the Corporation’s operations (the “Commencement Date”) through
the end of the first and second quarters of the Corporation’s operations, the
Base Management Fee will be calculated based on the initial value of the
Corporation’s gross assets (as defined above). Subsequently, the Base Management
Fee will be calculated based on the average value of the Corporation’s gross
assets (as defined above) at the end of the two most recently completed calendar
quarters. Base Management Fees for any partial quarter will be appropriately
pro-rated.

 

(b) The Incentive Fee will consist of two parts, as follows:

 

(i) The first component of the Incentive Fee (the “Income-Based Fee”) will be
calculated and payable quarterly in arrears based on the Pre-Incentive Fee Net
Investment Income for the immediately preceding calendar quarter for which such
fees are being calculated and shall be payable promptly following the filing of
the Corporation’s financial statements for such quarter. “Pre-Incentive Fee Net
Investment Income” means interest income, dividend income and any other income
(including any other fees (other than fees for providing managerial assistance),
such as commitment, origination, structuring, diligence, consulting fees or
other fees that the Corporation receives from portfolio companies) accrued
during the calendar quarter, minus the Corporation’s operating expenses for the
quarter (including the Base Management Fee, expenses payable under the
Corporation’s administration agreement (the “Administration Agreement”), any
interest expense and any dividends paid on any issued and outstanding preferred
stock, but excluding the Incentive Fee). Pre-Incentive Fee Net Investment Income
includes, in the case of investments with a deferred interest feature (such as
original issue discount, debt instruments with payment-in-kind interest and zero
coupon securities), accrued income not yet received in cash. Pre-Incentive Fee
Net Investment Income does not include any realized capital gains, realized
capital losses or unrealized capital appreciation or depreciation.

 

(ii) Pre-Incentive Fee Net Investment Income, expressed as a rate of return on
the value of the Corporation’s net assets (defined as total assets less senior
securities constituting indebtedness and preferred stock) at the end of the
calendar quarter for which such fees are being calculated, will be compared to a
“hurdle rate” of 2.0% per quarter (8.0% annualized). The Corporation will pay
the Adviser the Income-Based Fee with respect to the Corporation’s Pre-Incentive
Fee Net Investment Income in each calendar quarter as follows:

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(1)

no Income-Based Fee for any calendar quarter in which the Corporation’s
Pre-Incentive Fee Net Investment Income does not exceed the hurdle rate;

 

(2) 100% of the Corporation’s Pre-Incentive Fee Net Investment Income for any
calendar quarter with respect to that portion of the Pre-Incentive Fee Net
Investment Income for such quarter, if any, that exceeds the hurdle rate but is
less than 2.5% (10.0% annualized); and

 

(3) 20.0% of the amount of the Corporation’s Pre-Incentive Fee Net Investment
Income for any calendar quarter with respect to that portion of the
Pre-Incentive Fee Net Investment Income for such quarter, if any, that exceeds
2.5% (10.0% annualized);

 

provided that, no Incentive Fee in respect of Sections 6(b)(i) and 6(b)(ii)
hereof will be payable except to the extent 20.0% of the cumulative net increase
in net assets resulting from operations over the calendar quarter for which such
fees are being calculated and the 11 preceding quarters exceeds the cumulative
Incentive Fees accrued and/or paid pursuant to Section 6(b) hereof for such 11
preceding quarters. For the foregoing purpose, the “cumulative net increase in
net assets resulting from operations” is the amount, if positive, of the sum of
Pre-Incentive Fee Net Investment Income, realized gains and losses and
unrealized appreciation and depreciation of the Corporation for the calendar
quarter for which such fees are being calculated and the 11 preceding calendar
quarters. These calculations will be appropriately adjusted for any share
issuances or repurchases during the calendar quarter for which such fees are
being calculated.

 

(iii) The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing with the calendar
year ending on December 31, 2013, and is calculated at the end of each
applicable year by subtracting (1) the sum of the Corporation’s cumulative
aggregate realized capital losses and aggregate unrealized capital depreciation
from (2) the Corporation’s cumulative aggregate realized capital gains, in each
case calculated from the Commencement Date. If the amount so calculated is
positive, then the Capital Gains Fee for such year is equal to 20.0% of such
amount, less the aggregate amount of Capital Gains Fees paid in all prior years;
provided that the Incentive Fee determined as of December 31, 2013 will be
calculated for a period of shorter than twelve calendar months to take into
account any realized capital gains computed net of all realized capital losses
and unrealized capital depreciation for the period ending December 31, 2013. If
such amount is negative, then no Capital Gains Fee will be payable for such
year. If this Agreement is terminated as of a date that is not a calendar year
end, the termination date shall be treated as though it were a calendar year end
for purposes of calculating and paying a Capital Gains Fee.

 

7. Indemnification. The Adviser (and its officers, managers, partners, agents,
employees, controlling persons, members and any other person or entity
affiliated with the Adviser) shall not be liable to the Corporation for any
action taken or omitted to be taken by the Adviser in connection with the
performance of any of its duties or obligations under this Agreement or
otherwise as an investment adviser of the Corporation (except to the extent
specified in Section 36(b) of the 1940 Act concerning loss resulting from a
breach of fiduciary duty (as the same is finally determined by judicial
proceedings) with respect to the receipt of compensation for services), and the
Corporation shall indemnify, defend and protect the Adviser (and its officers,
managers, partners, agents, employees, controlling persons, members and any
other person or entity affiliated with the Adviser) (collectively, the
“Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Adviser’s duties or obligations under this Agreement
or otherwise as an investment adviser of the Corporation.  Notwithstanding the
preceding sentence of this Section 7 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any liability to the Corporation or its security holders to which the
Indemnified Parties would otherwise be subject by reason of willful misfeasance,
bad faith or gross negligence in the performance of the Adviser’s duties or by
reason of the reckless disregard of the Adviser’s duties and obligations under
this Agreement (as the same shall be determined in accordance with the 1940 Act
and any interpretations or guidance by the SEC or its staff thereunder).

 

 
 

--------------------------------------------------------------------------------

 

 

8. Duration and Termination.

 

(a) This Agreement shall become effective as of the first date above written.
This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, (i) by the vote of a majority of the
outstanding voting securities of the Corporation, (ii) by the vote of the
Corporation’s Board of Directors, or (iii) by the Adviser.  The provisions of
Section 7 of this Agreement shall remain in full force and effect, and the
Adviser shall remain entitled to the benefits thereof, notwithstanding any
termination of this Agreement.  Further, notwithstanding the termination or
expiration of this Agreement as aforesaid, the Adviser shall be entitled to any
amounts owed under Section 6 through the date of termination or expiration and
Section 7 shall continue in force and effect and apply to the Adviser and its
representatives as and to the extent applicable.

 

(b) This Agreement shall continue in effect for two years from the date hereof
and thereafter shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by (A)
the vote of the Board of Directors, or by the vote of a majority of the
outstanding voting securities of the Corporation and (B) the vote of a majority
of the members of the Corporation’s Board of Directors who are not parties to
this Agreement or “interested persons” (as such term is defined in Section
2(a)(19) of the 1940 Act) of any such party, in accordance with the requirements
of the 1940 Act.

 

(c)  This Agreement will automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
1940 Act).

 

9. Notices. Any notice under this Agreement shall be in writing to the other
party at such address as the other party may designate from time to time for the
receipt of such notice and shall be deemed to be received on the earlier of the
date actually received or on the fourth day after the postmark if such notice is
mailed first class postage prepaid.

 

10. Amendment of this Agreement. This Agreement may be amended by mutual consent
of the parties hereto, but the consent of the Corporation must be obtained in
conformity with the requirements of the 1940 Act.

 

11. Entire Agreement; Governing Law. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof.  This Agreement shall be
construed in accordance with the laws of the State of New York and in accordance
with the applicable provisions of the 1940 Act. In such case, to the extent the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the provisions of the 1940 Act, the latter shall control.

 

12. Miscellaneous. The captions in this Agreement are included for convenience
of reference only and in no way define or delimit any of the provisions hereof
or otherwise affect their construction or effect. If any provision of this
Agreement shall be held or made invalid by a court decision, statute, rule or
otherwise, the remainder of this Agreement shall not be affected thereby. This
Agreement shall be binding on, and shall inure to the benefit of the parties
hereto and their respective successors.

 

13. Counterparts. This Agreement may be executed in counterparts by the parties
hereto, each of which shall constitute an original counterpart, and all of
which, together, shall constitute one Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers, all as of the day and the year
first above written.

 

     

HARVEST CAPITAL CREDIT CORPORATION

   

By:

 

/s/ Craig R. Kitchin

Name:

 

Craig R. Kitchin

Title:

 

Chief Financial Officer

 

HCAP ADVISORS LLC

   

By:

 

/s/ Richard P. Buckanavage

Name:

 

Richard P. Buckanavage

Title:

 

President

 

 